EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective December 4, 2009, (the “Effective Date”) by and between Ross Stores, Inc. (the “Company”), a Delaware corporation, and Barbara Rentler (the “Executive”). RECITALS A. The Company wishes to employ the Executive, and the Executive is willing to accept such employment, as President and Chief Merchandising, Ross Dress for Less. B. It is now the mutual desire of the Company and the Executive to enter into a written employment agreement to govern the terms of the Executive’s employment by the Company as of and following the Effective Date on the terms and conditions set forth below. TERMS AND CONDITIONS In consideration for the promises of the parties set forth below, the Company and the Executive hereby agree as follows: Term. Subject to the provisions of Section 6 of this Agreement, the term of employment of the Executive by the Company under this Agreement (the “Term of Employment”) shall be as follows: Initial Term. The initial Term of Employment of the Executive by the Company under this Agreement shall begin on the Effective Date and end on March 31, 2014 (the “Initial Term”), unless extended or terminated earlier in accordance with this Agreement. Renewal Term.
